

115 S1969 IS: Startup Opportunity Accelerator Act of 2017
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1969IN THE SENATE OF THE UNITED STATESOctober 17, 2017Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to create a program to provide funding for organizations that
			 support
			 startup businesses in formation and early growth stages by providing
			 entrepreneurs with resources and services to produce viable businesses,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Startup Opportunity Accelerator Act of 2017 or the SOAR Act. 2.FindingsCongress finds that—
 (1)startups face common challenges as they seek to transform their ideas into successful, high-growth businesses;
 (2)incubators and accelerators are new models of growth that drive innovation by connecting entrepreneurial individuals and teams to create viable business ventures and social initiatives;
 (3)startups have contributed greatly to the United States economy, with research showing that between 1982 and 2011, businesses 5 years or younger were responsible for nearly every net new job created;
 (4)incubators and accelerators support promising startups through partnerships, mentoring, and resources connecting them with seasoned entrepreneurs;
 (5)the goal of an incubator or an accelerator is to help create and grow young businesses by providing them with necessary financial, technical, and industry support and financial and technical services; and
 (6)startups offer unique opportunities for growth and development for women, minority, and veterans to become successful entrepreneurs and leaders in new and developed fields.
 3.Funding for organizations that support startup businessesThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 47 (15 U.S.C. 631 note) as section 48; and
 (2)by inserting after section 46 the following:  47.Funding for organizations that support startup businesses (a)DefinitionsIn this section—
 (1)the term accelerator means an organization that— (A)frequently provides, but is not exclusively designed to provide, seed investment in exchange for a small amount of equity;
 (B)works with a startup for a predetermined amount of time; (C)provides mentorship and instruction to scale businesses; or
 (D)offers startup capital or the opportunity to raise capital from outside investors; (2)the term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);
 (3)the term eligible entity means an organization— (A)that is located in the United States;
 (B)the primary purpose of which is to support new small business concerns; and (C)that is often classified as an accelerator;
 (4)the term new small business concern means a small business concern that has been in operation for not more than 5 years; (5)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C); and
 (6)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
							(b)Funding
 (1)In generalNot later than 1 year after the date of enactment of this section, the Administrator shall develop and begin implementing a program to award cash prizes or grants of not more than $50,000 to eligible entities to support new small business concerns.
 (2)Use of fundsA prize or grant under this section— (A)may be used for construction costs, space acquisition, and programmatic purposes; and
 (B)may not be used to provide capital or professional services to new small business concerns directly or through the subaward of funds.
 (3)Disbursal of fundsIn disbursing funds under this section, the Administrator may use incremental or scheduled payments.
							(c)Application
 (1)In generalAn eligible entity desiring a prize or grant under this section shall demonstrate that the eligible entity will use the prize or grant to provide assistance to not less than 10 new small business concerns per year.
 (2)RequirementsIn soliciting applications and awarding prizes or grants to eligible entities under this section, the Administrator shall employ a streamlined and inclusive approach that—
 (A)widely publicizes funding opportunities to a broad audience; (B)utilizes an easily accessible submission process or platform;
 (C)shall make every effort to minimize— (i)the use of forms, detailed budgets, supporting documentation, or written submissions; and
 (ii)any other burdensome requirement; (D)focuses on solution-based approaches and results-based outcomes;
 (E)encourages innovation; and (F)allows proposals or pitches to be presented using various formats or media.
 (d)CriteriaThe Administrator shall establish criteria for a prize or grant under this section shall give priority to eligible entities that are providing or plan to provide to new small business concerns—
 (1)office, manufacturing, or warehouse space, including appropriate operations infrastructure; (2)access to capital either directly from the eligible entity (using amounts other than the amounts provided under the prize or grant) or through guidance and contacts for acquiring capital from outside investors;
 (3)access to professional services either directly from the eligible entity (using amounts other than the amounts provided under the prize or grant) or through guidance and contacts for acquiring professional services, including accounting and legal services; or
 (4)a formal structured mentorship or developmental program that assists new small business concerns with building business skills and competencies.
 (e)Considerations in choosing recipientsIn determining whether to award a prize or grant under this section to an eligible entity, the Administrator shall take into account—
 (1)for eligible entities that have in operation a program to support new small business concerns, the record of the eligible entity in assisting new small business concerns, including, for each of the 3 full years before the date on which the eligible entity applies for a prize or grant under this section—
 (A)the retention rate of new small business concerns in the program of the eligible entity; (B)the average period of participation by new small business concerns in the program of the eligible entity;
 (C)the total, average, and median capital raised by new small business concerns participating in the program of the eligible entity; and
 (D)the total, average, and median number of employees of new small business concerns participating in the program of the eligible entity;
 (2)for all eligible entities— (A)the number of new small business concerns assisted or anticipated to be assisted by the eligible entity;
 (B)the number of new small business concerns applying or anticipated to apply for assistance from the eligible entity;
 (C)whether the program of the eligible entity provides or would provide assistance to individuals in gender, racial, or ethnic groups underrepresented by existing programs to assist new small business concerns; and
 (D)other metrics determined appropriate by the Administrator; (3)the need in the geographic area to be served by the program to be carried out using the prize or grant for additional assistance for new small business concerns, if the area has sufficient population density, as determined by the Administrator;
 (4)the level of experience of the entrepreneurial leadership of the eligible entity; and (5)the ability of the eligible entity to use and leverage local strengths, including human resources, infrastructure, and educational institutions.
 (f)Requirement To award prizes and grants to certain acceleratorsIn order to promote diversity in entrepreneurship, the Administrator shall award not less than 50 percent of amounts appropriated for prizes or grants in a given fiscal year to—
 (1)accelerators located in geographically underserved areas; and
 (2)accelerators for which not less than 50 percent of the small business concerns served by the accelerator are small business concerns—
 (A)owned and controlled by socially and economically disadvantaged individuals;
 (B)owned and controlled by women; or (C)that are not less than 51 percent owned by one or more—
 (i)Native Americans; (ii)individuals participating in the Transition Assistance Program of the Department of Defense;
 (iii)individuals who— (I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and
 (II)were discharged or released from such service under conditions other than dishonorable; (iv)formerly incarcerated individuals; or
 (v)individuals with a disability. (g)Matching nonpublic funding requirement (1)In generalAn eligible entity receiving a prize or grant under this section shall obtain funds from a private individual or entity (including a for-profit or nonprofit entity) that are—
 (A)for the same purposes as a prize or grant may be made under this section;
 (B)used to carry out the program of the eligible entity carried out using the prize or grant under this section; and
 (C)in an amount that is not to be less than 50 percent of the amount of the prize or grant under this section.
 (2)Form of non-Federal shareNot more than 25 percent of the funds obtained under paragraph (1) may be in the form of in-kind contributions.
							(h)Consequences of failure To abide by terms and conditions of prize or grant requirements of this
 sectionThe Administrator shall notify each eligible entity receiving a prize or grant under this section that failure to abide by the terms and conditions of the prize or grant or the requirements of this section may, in the discretion of the Administrator and in addition to any other civil or criminal consequences, result in the Administrator withholding payments or ordering the eligible entity to return the prize or grant funds.
 (i)Annual progress reporting by recipients of prize or grantEach eligible entity receiving a prize or grant under this section shall submit to the Administrator an annual report on the progress of the program carried out using the amounts received under the prize or grant, including—
 (1)the number of new small business concerns participating in the program during each of the 3 years preceding the report;
 (2)the number of new small business concerns applying to participate in the program during each of the 3 years preceding the report;
 (3)the retention rate of new small business concerns in the program; (4)the average period of participation in the program by new small business concerns;
 (5)the total, average, and median capital raised by new small business concerns participating in the program;
 (6)the total, average, and median number of employees of new small business concerns participating in the program;
 (7)the number of new small business concerns— (A)owned and controlled by socially and economically disadvantaged individuals;
 (B)owned and controlled by women; or (C)that are not less than 51 percent owned by one or more—
 (i)Native Americans; (ii)individuals participating in the Transition Assistance Program of the Department of Defense;
 (iii)individuals who— (I)served on active duty in any branch of the Armed Forces, including the National Guard and Reserves; and
 (II)were discharged or released from such service under conditions other than dishonorable; (iv)formerly incarcerated individuals; or
 (v)individuals with a disability; and (8)other metrics determined appropriate by the Administrator.
 (j)Report to congressThe Administrator shall submit to Congress an annual report on the program under this section, which shall include an assessment of the effectiveness of the program, including an assessment based on the metrics listed in subsection (i).
 (k)Coordination with other small business administration programsThe Administrator shall take appropriate action to encourage eligible entities receiving a prize or grant under this section to use and incorporate other programs of the Administration, such as small business development centers, small business investment companies, loans under section 7(a), and assistance under title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).
 (l)Coordination with the Department of Veterans AffairsIn consultation with the Secretary of Veteran Affairs, the Administrator shall make available outreach materials regarding the opportunities for veterans within the program under this section for distribution and display at local facilities of the Department of Veterans Affairs.
 (m)Listing on websiteThe Administrator shall include a list of eligible entities receiving a prize or grant under this section on the website of the Administration.
 (n)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $6,000,000 for each of the first 5 fiscal years beginning after the date of enactment of this section..